MEMORANDUM *
Jose Enrique Melgarejo Suarez petitions for review of the order of the Board of Immigration Appeals dismissing his appeal from an immigration judge’s (“IJ’s”) order denying his application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252 and deny the petition.
The IJ’s decision is supported by substantial evidence in the record. The evidence does not compel a finding that Petitioner has an objectively reasonable fear of future persecution on account of a protected ground. Nor does the evidence compel a finding that a political opinion was imputed to him. Petitioner has not pointed to evidence in the record which compelled the IJ to reach a contrary result.1
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. See INS v. Elias-Zacarias, 502 U.S. 478, 483-84, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992) (setting forth the standard for obtaining relief from an immigration decision).